       Case 4:19-cv-04682 Document 15 Filed on 04/27/20 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                             ENTERED
                             UNITED STATES DISTRICT COURT                                    April 27, 2020
                              SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                  HOUSTON DIVISION

NACHAIYA KAMA,                                    §
                                                  §
         Plaintiff,                               §
VS.                                               §   CIVIL ACTION NO. 4:19-CV-04682
                                                  §
TIRR MEMORIAL HERMANN,                            §
                                                  §
         Defendant.                               §


          ORDER FOLLOWING TELEPHONE SCHEDULING CONFERENCE
                     HELD ON April 27, 2020 at 9:00 AM

        Appearances:           Waived

        The following schedule shall govern the disposition of this case:

        Initial Disclosures due by:                           May 10, 2020
        Discovery to be completed by:                         December 31, 2020
        Dispositive motions due by:                           January 15, 2021
        Docket call to be held at 11:30 AM on:                April 5, 2021
        Estimated trial time: 2-3 days                        Jury Trial

The following rulings were made:

       Discovery may be extended by agreement of the parties without Court intervention. The
        dispositive motion deadline and docket call dates, however, may not be extended without
        leave of Court.

       Attorney’s fee applications are handled on the papers of the parties after notice.

       Expedited responses are required on all pretrial motions save dispositive motions.

        It is so ORDERED.

        SIGNED on this 27th day of April, 2020.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge



1/1
